Title: From Thomas Jefferson to Madame de Corny, 23 April 1802
From: Jefferson, Thomas
To: Corny, Madame de


            
              Washington Apr. 23. 1802.
            I recieved, my good friend, your letter of May 19. on the 3d. of September. such are the delays to which correspondences across the ocean are subjected. it is true as you say, that I had not written to you for some years; but equally true, my friend, that I had not recieved a letter from you within that time. the reason I presume was the same with both. such was the state of your revolutionary course, that, with you, the most innocent correspondences were unsafe. here, altho’ we did not guillotine, the agitations of your country were very sensibly felt. our citizens divided into friends & enemies of your revolution, and each became jealous of the other & ready to denounce them. my former connections in France rendered plausible the imputations of a partiality to that nation inconsistent with the trusts confided to me by my own country, of which circumstance ill disposed persons made great use. during such a state of the public mind therefore, duty as well as prudence rendered it necessary for me to deny myself all correspondence with my friends there; which I did without a single exception. but the very messenger who carried our ratification of the pacification between our two countries, carried my friendly salutations to you. these considerations will I hope justify me from reproaches of silence, and leave me nothing to see in them but proofs of the continuance of your friendship. I never could obtain the least information respecting you till the return of mrs Munroe, who gave me to understand that you had been in a state of sufferance, but were then comfortably re-established. I have never seen mrs Church since her return to America. we are 350. miles apart; a distance which in this country is not easily surmounted. in our party divisions too it happened that her nearest friends were my bitterest opponents; and altho’ that could not affect our mutual esteem, it tended to repress the demonstrations of it. Kitty has continued to write to me from time to time. She is to be immediately married to a mr Cruger of New York, the son of a wealthy English merchant residing there. it would surprise and delight us all to see you here, and me most of all to have recieved you at Monticello. but I knew that impossible from the effect of sea voiages on your health. you do not mistake my inclinations when you suppose they would be better satisfied at Monticello than here. my strongest predilections are for study, rural occupations, & retirement within a small but cherished society. born, as I unfortunately was, in an age of revolution, my life has been wasted on the billows of revolutionary storm. the sweet sensations & affections of domestic society have been exchanged with me for the bitter & deadly feuds of party: encircled with political enemies & spies, instead of my children & friends. time however & the decay of years is now fast advancing that season when it will be seen that I can no longer be of use, even in the eyes of those partial to me: and I shall be permitted to pass through the pains & infirmities of age in the shades of Monticello. and I assure you that, even at this price, I look forward to that retirement with anxious desire. my health & spirits have hitherto remained firm and unbroken. but it is not in nature that this should continue long to one who has entered his 60th: year.I am sorry to find by your letter that you are become so recluse. to be 4. or 5. months without descending your stairs, & that too in Paris where the public walks present so much to cheer the gloom of life, is not well calculated for your happiness. I have admired nothing in the character of your nation more than the chearfulness & love of society which they preserve to great old age. I have viewed it as a pattern which I would endeavor to follow, by resisting the inclinations which age brings on, of retiring from society, & by forcing myself to mix in it’s scenes of recreation. do you so also, my friend. consider chearfulness as your physician, and seek it through the haunts of society whenever it has withdrawn from the solitude of your own room: your excellent dispositions should not be lost to those among whom you are placed. I should ask you for some account of the friends we have mutually known in Paris; but I fear it would be asking a necrology to which I would not bind your recollections. keep your mind then on more pleasing subjects, & especially on the remembrance of your friendships among which none claims a warmer place than that I constantly bear to you. accept the sincere assurance of this, with my affectionate wishes for your health & happiness.	
            Th: Jefferson
          